                                                                      Case 2:18-cv-01918-JAD-PAL Document 4 Filed 10/25/18 Page 1 of 2




                                                            1   MELANIE D. MORGAN, ESQ.
                                                                Nevada Bar No. 8215
                                                            2   THERA A. COOPER, ESQ.
                                                                Nevada Bar No. 13468
                                                            3   AKERMAN LLP
                                                                1635 Village Center Circle, Suite 200
                                                            4   Las Vegas, NV 89134
                                                                Telephone: (702) 634-5000
                                                            5   Facsimile: (702) 380-8572
                                                                Email:       melanie.morgan@akerman.com
                                                            6   Email:       thera.cooper@akerman.com
                                                            7   Attorneys for Nationstar Mortgage LLC
                                                            8                                 UNITED STATES DISTRICT COURT
                                                                                                     DISTRICT OF NEVADA
                                                            9

                                                           10   CRAIG VIERRA,                                          Case No.: 2:18-cv-01918-JAD-PAL

                                                           11                                 Plaintiff,
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12   vs.                                                    STIPULATION AND ORDER TO EXTEND
                                                                                                                       TIME TO RESPOND TO COMPLAINT
                 1635 Village Center Circle, Suite 200
                     LAS VEGAS, NEVADA 89134




                                                           13
                                                                EXPERIAN INFORMATION SOLUTIONS,                        (First Request)
AKERMAN LLP




                                                           14   INC.; EQUIFAX INFORMATION SERVICES
                                                                LLC; OCWEN LOAN SERVICING LLC;
                                                           15   NATIONSTAR MORTGAGE, LLC; U.S.
                                                                BANK HOME MORTGAGE; AND WESTAR
                                                           16   FEDERAL CREDIT UNITON
                                                           17                                 Defendants.
                                                           18           Defendant Nationstar Mortgage LLC (Nationstar) and Craig Vierra (Vierra) (collectively
                                                           19   parties) stipulate and agree as follows:
                                                           20           The parties hereby stipulate and agree Nationstar's time to respond to the Vierra's complaint
                                                           21   (ECF No. 1) filed on October 5, 2018 shall be continued from October 29, 2018 to November 28,
                                                           22   2018.
                                                           23           This is the first request for an extension of this deadline. Nationstar requests the additional
                                                           24   time to afford it the opportunity to adequately respond to the Vierra's complaint.
                                                           25           The parties submit this request in good faith without the purpose of undue delay.
                                                           26   ///
                                                           27   ///
                                                           28
                                                                                                               1
                                                                  Case 2:18-cv-01918-JAD-PAL Document 4 Filed 10/25/18 Page 2 of 2




                                                            1         DATED this 25th day of October, 2018.

                                                            2
                                                                AKERMAN LLP                                   KNEPPER & CLARK LLC
                                                            3
                                                                /s/ Thera A. Cooper                           /s/ Shaina R. Plaksin
                                                            4
                                                                MELANIE D. MORGAN, ESQ.                       DAVID H. KRIEGER, ESQ.
                                                                Nevada Bar No. 8215                           Nevada Bar No. 9086
                                                            5
                                                                THERA A. COOPER, ESQ.                         8985 S. Eastern Avenue, Suite 350
                                                                Nevada Bar No. 13468                          Henderson, Nevada 89123
                                                            6
                                                                1635 Village Center Circle, Ste. 200
                                                                Las Vegas, Nevada 89134                       MATTHEW I. KNEPPER, ESQ.
                                                            7                                                 Nevada Bar No. 12796
                                                                Attorneys for Defendant                       MILES N. CLARK, ESQ.
                                                            8
                                                                Nationstar Mortgage LLC                       Nevada Bar No. 13848
                                                            9                                                 SHAINA R. PLAKSIN, ESQ.
                                                                                                              Nevada Bar No. 13935
                                                                                                              KNEPPER & CLARK LLC
                                                           10                                                 10040 W. Cheyenne Avenue, Suite 170-109
                                                                                                              Las Vegas, NV 89129
                                                           11
                                                                                                              Attorneys for Plaintiff Craig Vierra
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12
                 1635 Village Center Circle, Suite 200
                     LAS VEGAS, NEVADA 89134




                                                           13
AKERMAN LLP




                                                                                                          ORDER
                                                           14
                                                                      IT IS SO ORDERED:
                                                           15

                                                           16
                                                                                                         ______________________________________
                                                           17                                            UNITED STATES MAGISTRATE JUDGE

                                                           18
                                                                                                          October 29, 2018
                                                                                                         ______________________________________
                                                           19                                            DATED
                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                          2
